        Case 1:19-cr-10080-NMG Document 1933 Filed 07/02/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

         v.
                                                         Cr. No. 19-10080-NMG
 GREGORY COLBURN, et al.,

         Defendants.

       DEFENDANTS ABDELAZIZ, KIMMEL, PALATELLA, AND WILSON’S
      OPPOSITION TO GOVERNMENT’S MOTION FOR RE-CONSOLIDATION
       Defendants Gamal Abdelaziz, Elisabeth Kimmel, Marci Palatella, and John Wilson (the

“donation defendants”) oppose the government’s Motion for Re-Consolidation (Dkt. No. 1932).

       The Court recently noted that the maximum number of defendants that could be tried

together was six. The government’s request that seven defendants be tried together is greater than

the maximum number of defendants that the Court stated it could accommodate. The Colburns

may share a legal team but they are still two separate defendants that will have distinct interests

and defenses.

       Furthermore, omitting defendant Homayoun Zadeh from the trial of the donation

defendants will not materially alter the length of the trial. On the other hand, adding the three

testing defendants to the existing trial will significantly increase the length—and attendant

complexity—of the trial. Specifically, removing defendant Zadeh from the trial is unlikely to

materially shorten it because the trial will still need to cover virtually all of the same basic factual

issues, including the submission of applications by Rick Singer to USC, the involvement of Donna

Heinel and the USC water polo coach in these applications, and the substantive and tax charges

against defendant Wilson. It appears that only two of the government’s 38 witnesses will be

eliminated by this development, though this change in the trial will necessitate the government
        Case 1:19-cr-10080-NMG Document 1933 Filed 07/02/21 Page 2 of 5




submitting revised witness and exhibit lists. The donation defendants believe the government is

unlikely to save more than a day or two of time in its case-in-chief (which the government

estimated at six weeks) from eliminating the Zadeh-specific evidence. The expected trial length

is still in excess of six weeks, given the likelihood of a defense case.

        Adding the three testing defendants to the existing trial, however, is likely to increase the

length of the trial to closer to eight weeks. Not only will the government need to present evidence

regarding the three additional defendants, but the defense case is also likely to take longer. In

particular, the undersigned note that Defendant Chen requires a Mandarin Chinese translator,

which his counsel anticipates will substantially increase the time for trial proceedings. The

government provides no compelling reason for up-ending the Court’s order and further

complicating an already complicated, lengthy mega-trial.

        Finally, there is a fairness and government disclosure issue. When breaking the case down

into two trials, one to start in September and the second to start in January, the Court appropriately

established disclosure schedules for each trial triggered off the start date of each trial. During the

June conference, the Court also vocalized the concept that the trials could be consolidated if

additional defendants were to plead guilty. Nevertheless, the government chose, when providing

on June 25 its witness and exhibit lists to the defendants for the first trial, to cull out witnesses and

exhibits for the second trial. All of the September trial defendants are deep in trial preparation

based upon the government’s clearly truncated disclosures.

        Now, the government is proposing rejoining those January trial defendants with the

September trial defendants, without also asking the Court to push the September start date back so

that it can meet its duty to fulfill the Court’s disclosure schedule to all defendants. If the Court

grants the government’s joinder motion, it should refuse the government’s certain-to-follow



                                                   2
        Case 1:19-cr-10080-NMG Document 1933 Filed 07/02/21 Page 3 of 5




request that it be allowed to supplement the disclosures it has already made for the September trial

date with the documents and witnesses that it deliberately culled from its June disclosures for the

January trial defendants.



 Dated: July 2, 2021                             Respectfully submitted,

                                                 /s/ Brian T. Kelly
                                                 Brian T. Kelly (BBO No. 549566)
                                                 Joshua C. Sharp (BBO No. 681439)
                                                 Lauren M. Maynard (BBO No. 698742)
                                                 NIXON PEABODY LLP
                                                 53 State Street
                                                 Boston, MA 02109
                                                 617-345-1000
                                                 bkelly@nixonpeabody.com
                                                 jsharp@nixonpeabody.com
                                                 lmaynard@nixonpeabody.com

                                                 Robert Sheketoff (BBO No. 457340)
                                                 One McKinley Square
                                                 Boston, MA 02109
                                                 617-367-3449
                                                 sheketoffr@aol.com

                                                 Counsel for Gamal Abdelaziz


                                                 /s/ Michael Kendall
                                                 Michael Kendall (BBO # 544866)
                                                 Lauren M. Papenhausen (BBO # 655527)
                                                 WHITE & CASE LLP
                                                 75 State Street
                                                 Boston, MA 02109-1814
                                                 (617) 979-9300
                                                 michael.kendall@whitecase.com
                                                 lauren.papenhausen@whitecase.com

                                                 Andrew E. Tomback (pro hac vice)
                                                 MCLAUGHLIN & STERN, LLP
                                                 260 Madison Avenue
                                                 New York, NY 10016
                                                 (212) 448-1100
                                                 atomback@mclaughlinstern.com

                                                 Counsel for John Wilson



                                                 3
Case 1:19-cr-10080-NMG Document 1933 Filed 07/02/21 Page 4 of 5




                               /s/ R. Robert Popeo
                               R. Robert Popeo (BBO # 403360)
                               Mark E. Robinson (BBO # 423080)
                               Eóin P. Beirne (BBO # 660885)
                               Cory S. Flashner (BBO # 629205)
                               MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                               AND POPEO, P.C.
                               One Financial Center
                               Boston, MA 02111
                               (617) 348-1605 (telephone)
                               (617) 542-2241 (fax)
                               rpopeo@mintz.com
                               mrobinson@mintz.com
                               ebeirne@mintz.com
                               csflashner@mintz.com

                               Counsel for Elisabeth Kimmel

                               /s/ Michael K. Loucks
                               Michael K. Loucks (BBO #305520)
                               SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                               LLP
                               500 Boylston Street
                               Boston, MA 02116
                               (617) 573-4800
                               michael.loucks@skadden.com

                               Jack P. DiCanio (pro hac vice)
                               Allen J. Ruby (pro hac vice)
                               SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                               LLP
                               525 University Avenue
                               Palo Alto, CA 94301
                               (650) 470-4500
                               jack.dicanio@skadden.com
                               allen.ruby@skadden.com

                               Counsel for Marci Palatella




                               4
       Case 1:19-cr-10080-NMG Document 1933 Filed 07/02/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was filed electronically on July 2, 2021, and
thereby delivered by electronic means to all registered participants as identified on the Notice
of Electronic Filing.


                                                             /s/ Brian T. Kelly
                                                             Brian T. Kelly




                                                5
